     Case 2:20-mj-03025-DUTY Document 9 Filed 06/29/20 Page 1 of 1 Page ID #:27


                                                                  CLERK,U.S. DISTRICT COURT


 1                                                                   .JUN 2 92020
 2                                                              CENTRAL pIS'[~GTQF~ALIFORNIA
                                                                BY     ►ri}1          DEPUTY
 3
 4
 5
6
 7
 8                        UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 NO. 2:20-MJ-03025-DUTY-1
11
                        Plaintiff,
12
                                               ORDER OF TEMPORARY DETENTION
              ►~
13                                             PENDING HEARING PURSUANT TO BAIL
14   JOSE MARTINEZ-AGUILAR,                    REFORM ACT

15                      Defendant.
16
17
18        Upon motion of the defendant, IT IS ORDERED that a detention hearing is set for
19   Monday, July 6, 2020, before the Honorable Karen L. Stevenson at one of the following
20   times, to be determined in consultation with the Metropolitan Detention Center: 11:30am;
21   1:OOpm; or 2:30pm. Pending this hearing, the defendant shall be held in custody by the
22   United States Marshal.
23
24   DATED: June 29, 2020
25
                                                          KAREN L. STEVENSON
~~
                                                    UNITED STATES MAGISTRATE JUDGE
27
~g

                                                1
